

CORPORATE GUARANTY


For value received, and with respect to any loans, advances, leases or financial
accommodations previously, now or hereafter made or granted by Barry Brookstein,
an individual (the "Lender") to or for the account of Call Compliance, Inc., a
New York corporation (the "Debtor"), under that certain Promissory Note, dated
of even date herewith in the principal amount of $50,000, issued to the Lender
by the Debtor (the “Note,”), the undersigned (the "Guarantor") hereby guarantees
the prompt payment to Lender of all sums which may in any manner whatsoever be
presently due and owing and of all sums which shall in the future become in any
manner whatsoever due and owing to Lender from Debtor under the Note whether by
acceleration or otherwise; and under all other present and future agreements,
notes or documents with Lender or sold, transferred or assigned to Lender.


Guarantor also agrees to the following:


 
(a)
that the liability of Guarantor is DIRECT, ABSOLUTE AND UNCONDITIONAL and may be
enforced without (i) requiring Lender first to resort to any other right, remedy
or security or (ii) regard to the validity, regularity or enforceability of any
obligation or purported obligation of Debtor under the Note or otherwise;



 
(b)
to indemnify Lender and hold Lender harmless from and against all obligations,
demands and liabilities by whomsoever asserted and against all losses in any way
suffered or incurred by Lender as a result of or in any way arising out of
transactions with Debtor, whether under the Agreements or otherwise;



 
(c)
that this Guaranty shall not be impaired by any modification or extension of the
Note or any other agreement between Debtor and Lender, nor by any modification
or release of any of the obligations hereby guaranteed, nor by any agreement or
arrangement whatsoever with Debtor or anyone else;



 
(d)
that Guarantor shall be liable to Lender for all attorneys’ fees and costs
incurred by Lender by reason of this Guaranty or in connection with or arising
out of or in enforcing any rights granted Lender hereunder or in any respect
relating to the Note;



 
(e)
that Guarantor shall not have any right of subrogation, reimbursement or
indemnity whatsoever, nor any right of recourse to security for the debts and
obligations of Debtor to Lender, unless and until all of Debtor’s obligations
have been paid in full;



 
(f)
that if Debtor or Guarantor shall at any time become insolvent or make a general
assignment or if a petition in bankruptcy or any insolvency or reorganization
proceedings shall be filed or commenced by or against Debtor or Guarantor, any
and all obligations of Guarantor shall, at Lender’s option, become immediately
due and payable without notice;



Page 1 of 5

--------------------------------------------------------------------------------


 
(g)
that Lender’s books and records showing the account between Lender and Debtor
shall be admissible in any action or proceeding against Guarantor shall be
binding upon Guarantor for the purpose of establishing the items therein set
forth and shall constitute prima facie proof thereof;



 
(h)
that this Guaranty is, as to Guarantor, a continuing Guaranty which shall remain
effective until all obligations of Debtor to Lender shall be paid in full;



 
(i)
that nothing shall discharge or satisfy the liability of Guarantor except the
full payment and performance of all Debtor’s debts and obligations to Lender;



 
(j)
that any and all present and future debts and obligations of the Debtor to
Guarantor are hereby waived and postponed in favor of, and subordinated to, the
full payment and performance of all present and future debts and obligations of
Debtor to Lender;



 
(k)
Guarantor, as security for its obligations hereunder, hereby assigns to Lender
the right to collect all debts and obligations of Debtor to Guarantor;



 
(l)
that all sums at anytime to the credit of Guarantor and any of the property of
Guarantor at any time in Lender’s possession may be held by Lender as security
for any and all obligations of Guarantor to Lender and to any of Lender’s
affiliated entities, no matter how or when arising; and



 
(m)
that Guarantor shall, under no circumstances whatsoever, assign any of its
obligations under this Guaranty.



Guarantor warrants and represents to, and covenants with, Lender that this
Guaranty contains Guarantor’s entire agreement with respect to Guarantor’s
guarantee of Debtor’s obligations under the Note.  All prior agreements,
commitments, understandings, representations, warranties and negotiations in
connection herewith, if any, are hereby merged into this Guaranty, and no oral
representations shall in any manner whatsoever modify or explain any of the
terms and conditions of this Guaranty.


Guarantor acknowledges that Guarantor has made an independent investigation of
the financial condition of Debtor and gives this Guaranty based on that
investigation and not upon any representations made by Lender.  Guarantor agrees
that Lender shall have no obligation to disclose to Guarantor any information
acquired by Lender in the course of Lender’s relationship with
Debtor.  Guarantor agrees that any delay by Lender in exercising any or all of
Lender’s rights granted under this Guaranty, or any other agreement to which
Lender is subject with respect to the Note and any transaction contemplated
thereby, shall not operate as a waiver of those rights.


Guarantor covenants with Lender that Guarantor has the full legal right, power
and authority to execute this Guaranty; that the execution and delivery of this
Guaranty has been approved by all necessary parties; that none of Guarantor’s
obligations hereunder will result in any breach of any provision of any
agreement or instrument to which Guarantor is a party or by which Guarantor is
bound; and that any certification of Guarantor’s corporate (or other)
resolutions delivered to Lender in connection with this Guaranty shall remain in
full force and effect and Lender may continue to rely upon the same unless
Guarantor shall provide Lender with not less than ten (10) days prior written
notice to the contrary.


Page 2 of 5

--------------------------------------------------------------------------------


GUARANTOR WAIVES the following:


 
(a)
notice of acceptance hereof;



 
(b)
THE RIGHT TO A JURY TRIAL IN ANY ACTION HEREUNDER;



 
(c)
presentment, demand and protest of any instrument and notice thereof;



 
(d)
notice of default;



 
(e)
its right to a reasonable disposition of any collateral repossessed from Debtor;



 
(f)
the benefit of any statute of limitations affecting Guarantor’s liability under
this Guaranty or the enforcement hereof;



 
(g)
all other notices or formalities to which Guarantor is or might be entitled
whether by law or otherwise;



 
(h)
all rights of set-off;



 
(i)
and any right it may have to assert, by way of counterclaim or affirmative
defense in any action to enforce Lender’s rights hereunder, any claim whatsoever
against Lender.



Guarantor’s obligations under this Guaranty shall include all amounts paid by or
on behalf of Debtor which may be recovered by any person or entity as a
preference (as that term is defined under Title 11 of the United States Code,
fraudulent transfer or conveyance or similar transfer and all of Lender’s costs
and expenses of the defense of any action for such recovery.


Guarantor shall provide to Lender within five (5) days of written demand
therefore, its current financial statements (and federal income tax returns)
satisfactory to Lender as to form, preparation and content, on a review basis by
Guarantor’s certified public accountant, which financial statement shall be in
comparative form (except for the first year) for such fiscal year and at least
two (2) prior fiscal years.  Each financial statement submitted by Guarantor to
Lender shall be accompanied by a certificate certifying: (i) that such financial
statement was prepared on a cash/receipts and disbursements/income tax basis
which reflects any and all liabilities whether or not paid and which fairly and
accurately presents the Guarantor’s financial condition and results of
operations for the period to which it pertains, and (ii) that no event of
default has occurred under this Agreement during the period to which such
financial statement pertains.


Page 3 of 5

--------------------------------------------------------------------------------


This Guaranty, all acts and transactions hereunder and the rights and
obligations of the parties hereto, shall be governed, construed and interpreted
according to the laws of the State of New York.  Guarantor hereby agrees that
all actions or proceedings arising directly or indirectly, in connection with,
out of or related to this Guaranty may be litigated, in Lender’s sole discretion
and election, in courts in New York, and Guarantor hereby subjects itself and
consents to the jurisdiction and venue of the state courts located in the State
of New York, County of Nassau and federal courts of the Eastern District of the
State of New York as the exclusive jurisdiction in any action or proceeding
brought by Guarantor arising out of this Guaranty, and any documents or
agreements executed in connection therewith, and designates such courts as the
non-exclusive jurisdiction and the proper venue for any action brought against
Guarantor.  The provisions of this paragraph are not exclusive insofar as Lender
is concerned and do not prohibit Lender from commencing any necessary legal
action or instituting any appropriate proceeding in any court of competent
jurisdiction or venue.  Service of process may be effectuated upon the
undersigned and any guarantor by Lender serving any and all legal papers
necessary to institute such proceeding by mailing them certified mail, return
receipt requested, to the address identified by the undersigned below and by the
guarantor(s) on the instrument of guaranty and service shall be deemed completed
five (5) days after the same has been posted as aforesaid.


GUARANTOR HEREBY WAIVES ANY RIGHT GUARANTOR MAY HAVE TO TRANSFER OR CHANGE THE
VENUE OF ANY LITIGATION.  This Guaranty shall be binding upon the successors and
assigns of Guarantor and shall inure to the benefit of Lender’s successors and
assigns.  If more than one person or entity shall execute this Guaranty, as a
Guarantor, the terms and conditions of this Guaranty shall apply to each of them
and the term Guarantor shall apply to each Guarantor executing this Guaranty.


Page 4 of 5

--------------------------------------------------------------------------------




This Guaranty shall apply in favor of Lender and each of its affiliates,
successors and assigns.
 

      COMPLIANCE SYSTEMS CORPORATION Witness:    
 
   
 
(GUARANTOR)
 
  BY (signature):  
/s/ Dean Garfinkel
 
 
   
 
      NAME:     Dean Garfinkel                 DATE:     March 3, 2009          
      TITLE:  President                
ADDRESS:
90 Pratt Oval
Glen Cove, New York 11542
                TAX PAYER ID NO.  


 
Page 5 of 5

--------------------------------------------------------------------------------

